UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
DERRICK DUKES * CIVIL ACTION NO. 18-0433
SECTION P
VERSUS * JUDGE ELIZABETH E. FOOTE
SHERIFFS OFFICE WEBSTER * MAG_ JUDGE KAREN L_ HAYES
PARISH, ET AL.
JUDGMENT

The Report and Recommendation of the Magistrate Judge having been considered [doc.
# 44] along With the objections thereto [doc. # 47], and finding that the Report and
Recommendation is supported by the law and the record in this matter,

IT IS ORDERED that Defendants’ unopposed motion for summary judgment [doc. # 33]
is GRANTED. P|aintiff's claims are DISMISSED without prejudice, but With prejudice for the
purpose of proceeding /'/7 forma pauper/ls pursuant to 28 U.S.C. § 1915.

The Magistrate Judge originally denied P|aintiff’s motion to compel production of
surveillance video without prejudice to being re-urged if this Court denied Defendants’ exhaustion
defense [doc. # 43]. In light of this Court’s dismissal of Plaintiff’s claims for failure to exhaust, IT
IS FURTHER ORDERED that his motion to reconsider this Court’s denial of his motion to compel

[Record Document 45] is DENIED AS MOOT.
The Clerk of Court is instructed to close this case.
THUS DONE AND SIGNED this 2 § A/day of v»)\ , 2019, in

Shreveport, Louisiana. §

ELIZABETH E. FOOTE
UNITED STATES DIS DGE

